Reasons For Allowance
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest a compression apparatus and , configured to compress raw, wherein compressing the raw data block comprises: processing the raw data block based on a compression algorithm to obtain the standard compressed data block corresponding to the raw data block, wherein the raw data block is part of the raw data. 
Also, in combination with other limitations of the claims the prior arts made of record fail to suggest a decompression apparatus, comprising: a first memory, M decompression engines, and a second memory, wherein: the first memory is configured to store a plurality of standard compressed data blocks, wherein one standard compressed data block is a data block that has a length of L2 and is generated after a raw data block is independently compressed, and one standard compressed data block can -7- be completely decompressed by a single decompression engine within one processing cycle, and M is an integer greater than 1; the M decompression engines are configured to decompress in parallel the standard compressed data blocks stored in the first memory, and one decompression engine is configured to decompress one standard compressed data block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845